     5:20-cv-02110-RMG          Date Filed 09/13/21      Entry Number 40       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Grady Lothridge, Jr.                 )
                                     )
               Plaintiff,            )               Civil Action No. 5:20-2110-RMG
                                     )
               vs.                   )
                                     )
Kilolo Kijakazi, Acting Commissioner )
of Social Security,                  )                      ORDER
                                     )
               Defendant.            )
                                     )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (R &

R) on August 25, 2021, recommending that the decision of the Commissioner be reversed and

remanded to the agency because of the failure of the Administrative Law Judge (“ALJ”) to

provide adequate findings and support for the conclusion that Plaintiff did not meet the

requirements of the various mental health Listings (Dkt. No. 36 at 15-23). The Acting

Commissioner has advised the Court that she does not intend to file objections to the R & R.

(Dkt. No. 37).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

                                               -1-
      5:20-cv-02110-RMG          Date Filed 09/13/21       Entry Number 40        Page 2 of 2




of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order. On remand, the

ALJ is further directed to address the other issues raised by Plaintiff in his appeal before this

Court.

         AND IT IS SO ORDERED.



                                                       S/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge


Charleston, South Carolina
September 13, 2021




                                                 -2-
